Name: Council Regulation (EEC) No 1054/81 of 21 April 1981 establishing a common measure for the development of beef cattle production in Ireland and Northern Ireland
 Type: Regulation
 Subject Matter: regions of EU Member States;  economic policy;  Europe; NA;  animal product
 Date Published: nan

 23 . 4. 81 Official Journal of the European Communities No L 111 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1054/81 of 21 April 1981 establishing a common measure for the development of beef cattle production in Ireland and Northern Ireland THE COUNCIL OF THE EUROPEAN COMMUNITIES, current adverse income situation in agriculture in Ireland and Northern Ireland ; Whereas the improvement in cattle breeding can be best undertaken through the intensification of both performance testing and progeny testing of beef bulls with a view to the selection of stocks bulls of accept ­ able genetic merit ; Whereas the recent decrease in the use of articifial insemination of cows, because of its high costs, has had an adverse impact on the development of the beef cattle sector ; whereas special financial aid is necessary in order to reduce insemination costs to farmers ; Whereas the development of cattle production has also been hindered in recent years because of the poor quality of many pastures and meadows due to insuffi ­ cient utilization of lime ; Whereas, in addition , an insufficient supply of good winter fodder is a further contributory factor to this situation ; whereas, a special incentive scheme is needed in order to encourage farmers who have not previously done so to make silage and thereby improve both the quantity and quality of winter keep ; Whereas, because of economic and budgetary constraints , Ireland and the United Kingdom do not have sufficient means to finance such a programme and, in the circumstances, Community financial aid will be required ; Whereas the foregoing constitutes a common measure within the meaning of Article 6 of Council Regula ­ tion (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 3509/80 (3), Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (J), Whereas Article 39 (2) (a) of the Treaty provides that, in working out the common agricultural policy, account should be taken of the social structure of agri ­ culture and of the structural and natural disparities between the various agricultural regions ; Whereas, in order to achieve the objectives set out in Article 39 ( 1 ) (a) and (b) of the Treaty, special measures appropriate to production conditions in certain less-favoured areas should be adopted at Community level ; whereas similar measures may be necessary on a temporary basis in other areas beset by special handicaps ; Whereas agriculture in Ireland and Northern Ireland is dependent mainly on livestock production ; whereas the raising of cattle and beef production play a signifi ­ cant role in the livestock economy of the area concerned ; whereas recent developments in this sector, including a substantial increase in the slaught ­ ering of animals normally kept for breeding purposes, have been largely responsible for the current decline in farm incomes ; Whereas a comprehensive beef cattle development programme, emphasizing both the breeding and feeding of quality animals, can help redress the (2 ) OJ No L 94, 28 . 4 . 1970 , p . 13 .(') Opinion delivered on 9 April 1981 (not yet published in the Official Journal). (3 ) OJ No L 367, 31 . 12 . 1980 , p . 87 . No L 111 /2 23 . 4. 81Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 A common measure within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70, to be imple ­ mented by Ireland and by the United Kingdom in respect of Northern Ireland, is hereby established.  3-2 million ECU (A) for the measures referred to under Article 3 ( 1 ) (a) and (b),  26-5 million ECU (A) for the measure referred to under Article 3 ( 1 ) (c),  18-0 million ECU (A) for the measure referred to under Article 3 ( 1 ) (d),  7-6 million ECU (A) for the measure referred to under Article 3 ( 1 ) (e). 3 . The Fund shall reimburse Ireland and the United Kingdom 50 % of the eligible expenditure . However, the maximum eligible expenditure may not Article 2 exceed : The Commission may grant aid for the common measure by financing through the European Agricul ­ tural Guidance and Guarantee Fund, Guidance Section , hereinafter called 'the Fund', measures as outlined in Article 3 concerning the improvement of the quality of beef cattle production .  7-5 ECU (A) per cow in respect of the measure referred to under Article 3 ( 1 ) (c),  4-0 ECU (A) per tonne of lime in respect of the measure referred to under Article 3 ( 1 ) (d),  4-5 ECU (A) per tonne of silage in respect of the measure referred to under Article 3 ( 1 ) (e). Article 3 Article 5 1 . The estimated total cost of the common measure to the Fund shall be 27-5 million ECU for the period laid down in Article 4 ( 1 ). 2. The Commission shall , by agreement with the Irish and the United Kingdom Governments, estab ­ lish the procedure for its being informed periodically of the progress of the measures. At the same time the Irish and the United Kingdom Governments shall designate, where appropriate, the bodies responsible for the technical execution of the measures . 1 . The measures referred to in Article 2 shall concern aid for : (a) the intensification of performance testing of beef bulls in order to make an initial selection of bulls which exhibit characteristics appropriate to the effi ­ cient production of beef ; (b) the intensification of progeny testing of beef bulls in order to make a final selection of bulls of accep ­ table genetic merit for use in up-grading the quality of beef cattle production ; (c) encouraging greater use of artificial insemination ; (d) the improvement of pastures and meadows through increased use of lime ; (e) the improvement of the quality and quantity of winter feed supplies through encouraging farmers who have not previously done so to make silage . 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 18 (2) and (3) of Directive 72/ 159/EEC (!). 3 . Expenditure which may benefit from Commu ­ nity aid under other common measures within the meaning of Article 6 ( 1 ) of Regulation (EEC) No 729/70 shall not fall within the scope of this Regula ­ tion . Article 6 1 . Applications for reimbursement shall relate to expenditure incurred by Ireland and by the United Kingdom in the course of a single calendar year and shall be submitted to the Commission before 1 June the following year . 2 . The decision whether to grant aid from the Fund shall be taken in accordance with Article 7 ( 1 ) of Regu ­ lation (EEC) No 729/70 . 3 . The detailed rules for implementing this Article shall be adopted in accordance with the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . Article 4 1 . The duration of the common measure shall be limited to two years from the date of the approval by the Commission of the measures outlined in Article 3 . 2 . The expenditure incurred by Ireland and by the United Kingdom in respect of Northern Ireland on these measures shall be eligible for assistance from the Guidance Section of the Fund up to a maximum of : Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(!) OJ No L 96, 23 . 4 . 1972, p . 1 . 23 . 4. 81 Official Journal of the European Communities No L 111 /3 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1981 . For the Council The President G. BRAKS